Case: 19-13577    Date Filed: 06/29/2020   Page: 1 of 6



                                                          [DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                                No. 19-13577
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket Nos. 2:14-cv-00214-AKK,
                             2:14-cv-00215-AKK

ANDREW BENNETT, et al.,

                                                       Plaintiffs-Appellants,

                                   versus

JEFFERSON COUNTY, ALABAMA,

                                                       Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                       ________________________

                               (June 29, 2020)

Before BRANCH, GRANT, and LUCK, Circuit Judges.

PER CURIAM:
                Case: 19-13577       Date Filed: 06/29/2020       Page: 2 of 6



       Bankruptcy cases can be complicated, but thankfully for us, this appeal from

spin-off bankruptcy proceedings is not. Andrew Bennett, on behalf of himself and

class members, was a party to several adversary proceedings against Jefferson

County in its Chapter 9 bankruptcy. Those adversary proceedings were dismissed

when the bankruptcy court confirmed the bankruptcy plan between the county and

its creditors. Bennett appealed the confirmation order and lost. Now he wants to

try again, appealing this time from the adversary proceedings that the confirmation

order dismissed. Yet, as the district court held, that option is not open to him; it is

foreclosed by the well-established doctrine of claim preclusion.1

                                               I.

       Jefferson County filed for Chapter 9 bankruptcy after it racked up several

billion dollars in sewer-related debts. Bennett, a county ratepayer, was involved in

two adversary proceedings during the bankruptcy; he sought a declaratory

judgment to invalidate some of the sewer system warrants that the county had

issued. For its part, the county moved to stay these proceedings once it reached a

tentative agreement with its major creditors. The bankruptcy court granted the

motion.




1
  The district court also held that Bennett’s challenge was moot. Given our holding, we need not
reach that issue.
                                               2
               Case: 19-13577     Date Filed: 06/29/2020    Page: 3 of 6



      Soon after, the county filed its Chapter 9 plan to reorganize. The plan would

release the county from any sewer-related claims, including disputes about the

validity of the sewer warrants. It also specifically called for the dismissal of the

adversary proceedings. After a two-day hearing, and over Bennett’s objections,

the court confirmed the plan in an order that expressly dismissed the adverse

proceedings with prejudice.

      That prompted Bennett to appeal both the confirmation order and orders

entered in the adversary proceedings. The district court stayed the appeals from

the adversary proceedings until it could decide what to do with Bennett’s main

appeal, the appeal of the confirmation order. Although Bennett initially had some

success in the district court on his main appeal, we ultimately directed that court to

dismiss the appeal. Bennett v. Jefferson Cty., Alabama, 899 F.3d 1240, 1254 (11th

Cir. 2018).

      With the plan confirmation set in stone, Bennett turned back to his appeal

from the adversary proceedings themselves. But because the final confirmation

order already dismissed those proceedings, the district court found that his claims

were barred under the doctrine of claim preclusion. Bennett now appeals that

decision.




                                           3
               Case: 19-13577     Date Filed: 06/29/2020    Page: 4 of 6



                                          II.

      We review de novo a decision on claim preclusion. Lobo v. Celebrity

Cruises, Inc., 704 F.3d 882, 892 (11th Cir. 2013).

                                          III.

      The doctrine of claim preclusion “bars the parties to an action from litigating

claims that were or could have been litigated in a prior action between the same

parties.” Lobo, 704 F.3d at 892. “It is established law that a confirmation order

satisfies ‘the requirements of a judgment that can be given preclusive effect.”’ In

re Optical Techs., Inc., 425 F.3d 1294, 1300 (11th Cir. 2005) (quoting In re Justice

Oaks II, Ltd., 898 F.2d 1544, 1549 (11th Cir. 1990)) (alteration adopted). To

invoke the doctrine, the county must establish four initial elements: (1) the prior

judgment was made by a court of competent jurisdiction; (2) the judgment was

final and on the merits; (3) both cases involve the same parties (or their privies);

and (4) both cases involve the same causes of action. See In re Piper Aircraft

Corp., 244 F.3d 1289, 1296 (11th Cir. 2001). The county has no trouble meeting

these elements.

      First, the bankruptcy court had jurisdiction to confirm the bankruptcy plan.

See 28 U.S.C. §§ 157(b), 1334; Justice Oaks II, 898 F.2d at 1550. In fact,

“confirmations of plans” are expressly mentioned on the “list of ‘core proceedings’

statutorily entrusted to bankruptcy judges.” Bullard v. Blue Hills Bank, 135 S. Ct.
4
              Case: 19-13577     Date Filed: 06/29/2020   Page: 5 of 6



1686, 1693 (2015) (quoting 28 U.S.C. § 157(b)(2)(L)). Bennett suggests that the

court lacked jurisdiction because it did not properly follow the Bankruptcy Rules.

But those are just “procedural rules adopted by the Court for the orderly

transaction of its business”—they are “not jurisdictional.” United Student Aid

Funds, Inc. v. Espinosa, 559 U.S. 260, 272 (2010) (quotation marks and citation

omitted).

      Second, the conformation order was a final judgment on the merits: it “has

been settled for some time” that “a bankruptcy court’s order confirming a plan of

reorganization is given the same effect as any district court’s final judgment on the

merits.” Justice Oaks II, 898 F.2d at 1550.

      Third, Bennett and the county were parties in both the adversary proceedings

and the confirmation proceeding, and Bennett had a full opportunity to object

during the confirmation process. Id. After all, he actually objected to the plan and

appealed directly from the conformation order.

      Finally, the adversary proceedings involve the same causes of action as the

confirmation proceeding. Necessarily so: the confirmation order listed out the

adversary proceedings by name and dismissed them. Almost as telling, Bennett

himself asked the district court to consolidate his appeal of the confirmation order

with his appeal from the adversary proceedings—arguing that the appeals “are so

intertwined with identical questions of law and fact that to have to keep them in


                                          5
               Case: 19-13577    Date Filed: 06/29/2020    Page: 6 of 6



separate proceedings would waste the Court’s resources and create unnecessary

cost, delay and complexity.”

      And because the claims raised in Bennett’s adversary proceedings were (or

at least could have been) raised in his objection to the confirmation order, the

doctrine of claim preclusion bars him from relitigating those claims now. Id. at

1552. The judgment of the district court is AFFIRMED.




                                          6